DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 12th, 2022 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. (US 20190297276 A1), hereinafter Sachdev (prior art cited by applicant in IDS), in view of Kashima et al (US 20180353244 A1), hereinafter Kashima.

Regarding claim 1, Sachdev teaches a data processing system for improving malignancy detection (Sachdev, Fig. 1 and Fig. 9) in individuals comprising:
a computer-readable memory comprising computer-executable instructions (Sachdev, Para 0047, memory 113); and 
at least one processor (Sachdev, GPU 111) executing executable logic including at least one artificial neural network (Sachdev, Para 0054, the polyp detection and localization module 206 uses a single shot deep convolution neural network artificial intelligence object detection model 207 for detecting and localizing the polyps) trained to identify visual representations of malignancies in an image (Sachdev, Para 0054, object detection model 207 for detecting and localizing the polyps), wherein when the at least one processor (Sachdev, GPU 111) is executing the computer-executable instructions, the at least one processor (Sachdev, GPU 111) carries out operations comprising: 
receiving, in real-time (Sachdev, Para 0051, real-time high-speed video capture and rendering), spatially arranged image data associated with a plurality of images from an imaging device (Sachdev, Para 0023, video capture device captures an input endoscopy video stream received by the input video interface, a video is a plurality of a spatially arranged frames or images, Fig. 6, incoming procedure video frames); 
generating a plurality of processed images (Sachdev, Para 0023, an abnormality identification module detects a type of the at least one possible abnormality detected by the detection module, and overlays a visual border around the detected region to generate an augmented endoscopy video stream, augmented endoscopy video stream corresponds to the plurality of processed images) by processing the spatially arranged image data  (Sachdev, Para 0023, video capture device captures an input endoscopy video stream received by the input video interface, a video is a plurality of a spatially arranged frames or images, Fig. 6, incoming procedure video frames) through one or more data structures storing one or more portions of executable logic included in the artificial neural network (Sachdev, Para 0054, the polyp detection and localization module 206 uses a single shot deep convolution neural network artificial intelligence object detection model 207 for detecting and localizing the polyps) to identify one or more pixels of the spatially arranged image data representing a location of a potential malignancy in an individual as the spatially arranged image data is received from the imaging device (Sachdev, Para 0053, visual augmentation application 205 operates at frame/image level and performs various forms of augmentation (polyp detection and localization), visual augmentation application 205 interfaces with a polyp detection and localization module 206 using pre-defined API(s) for frame/image by frame/image augmentation, Para 0054, The polyp detection and localization module 206 uses a single shot deep convolution neural network artificial intelligence object detection model 207 for detecting and localizing the polyps); 
causing, in real-time (Sachdev, Para 0039, invention overlays indicators on the output video feed of any type endoscopy system to reinforce/supplement the physician's viewpoint in real-time, to assist them in identifying features and making an ‘abnormality/no abnormality’ decision instantly while watching the video feed), a display unit (Sachdev, Para 0046, a first monitor 119 for display of augmented video) to render (Sachdev, Para 0064, for re-rendering and outputting the video over different video interfaces, the augmented/modified images are transferred by the visual augmentation application 205 to software drivers 201 via shared memory buffers 204) the plurality of processed images (Sachdev, Para 0023, an abnormality identification module detects a type of the at least one possible abnormality detected by the detection module, and overlays a visual border around the detected region to generate an augmented endoscopy video stream, augmented endoscopy video stream corresponds to the plurality of processed images), wherein: 
one or more processed images (Sachdev, Para 0023, an abnormality identification module detects a type of the at least one possible abnormality detected by the detection module, and overlays a visual border around the detected region to generate an augmented endoscopy video stream, augmented endoscopy video stream corresponds to the plurality of processed images) of the rendered plurality of processed images (Sachdev, Para 0064, for re-rendering and outputting the video over different video interfaces, the augmented/modified images are transferred by the visual augmentation application 205 to software drivers 201 via shared memory buffers 204) includes one or more graphical overlays (Sachdev, Fig. 3, Para 0039, invention overlays indicators on the output video feed of any type endoscopy system to reinforce/supplement the physician's viewpoint in real-time, to assist them in identifying features and making an ‘abnormality/no abnormality’ decision instantly while watching the video feed) generated by the at least one processor (Sachdev, GPU 111);
wherein each of the one or more graphical overlays isolates one or more image locations (Sachdev, Para 0067, in particular, to reduce oversights, the polyp detection and localization module 206 also preferably visually bounds the abnormality with a rectangular bounding box 301 as seen in FIG. 3, bounding box is used to isolate the abnormality); and 
wherein each of the one or more image locations represents at least one pixel representing a location of a potential malignancy in the individual (Sachdev, Para 0068, polyp attribute collection module 212 provides the size, location and morphology type of the polyp. the polyp attribute information 302 is displayed on top left corner area of the screen as seen in FIG. 3, Para 0067, in particular, to reduce oversights, the polyp detection and localization module 206 also preferably visually bounds the abnormality with a rectangular bounding box 301 as seen in FIG. 3).

Sachdev does not expressly disclose at least one processor executing executable logic including at least one artificial neural network trained to identify visual representations of malignancies in an image and trained to detect a surgical tool in the image and detecting, that the surgical tool is present in at least one of the processed images, in response to the detecting, altering the graphical overlay from the at least one of the processed images to avoid hindering a view of the surgical tool in the at least one of the processed images, wherein the graphical overlay is displayed when the surgical tool is no longer present and the one or more pixels of the spatially arranged image data representing the location of the potential malignancy are present.
	However, Kashima teaches at least one processor (para. 0043, “CCU 12 (image processing device”)) executing executable logic including at least one artificial neural network (para. 0069, “identification technique may be identification using threshold values, pattern matching, machine learning, or the like.”) trained to identify visual representations of malignancies in an image (para. 0044, “the CCU 12 also detects a degenerated region that is a region of tissue degeneration in the mid-surgery image”) and trained to detect a surgical tool in the image (para. 0159-0160, Kashima explains that when the forceps is detected to cross the resection line, the resection line is not drawn on the image of the forceps in the mid-surgery image, para. 0161, “the CCU 12 or the CCU 160 recognizes images of the energetic treatment tool 20 and the forceps 21 from a mid-surgery image output from the development memory 73, or performs color identification using the color information about the energetic treatment tool 20 and the forceps 21, for example. In this manner, the CCU 12 or the CCU 160 detects the energetic treatment tool 20 and the forceps 21 in a mid-surgery image. It should be noted that the CCU 160 may be designed to detect the energetic treatment tool 20 and the forceps 21 in a mid-surgery image in accordance with a parallax image.”) and detecting, that the surgical tool is present (para. 0159-0160, Kashima explains that when the forceps is detected to cross the resection line, the resection line is not drawn on the image of the forceps in the mid-surgery image) in at least one of the processed images (para. 0159, mid-surgery image 190), in response to the detecting (para. 0159-0160, Kashima explains that when the forceps is detected to cross the resection line, the resection line is not drawn on the image of the forceps in the mid-surgery image), altering the graphical overlay (para. 0160, “the output memory 80 may not write a resection line image over the images of the energetic treatment tool 20 and the forceps 21 in the mid-surgery image. In that case, the resection line 191 is not drawn on the image of the forceps 21 in the mid-surgery image 190, as shown in B of FIG. 14.”, the resection line is the graphical overlay as seen in Fig. 14, when the forceps is detected to cross the line, the resection line is altered to not be drawn over the forceps or surgical tool) from the at least one of the processed images (para. 0159, mid-surgery image 190) to avoid hindering a view of the surgical tool (para. 0159, “As a result, if the forceps 21 cross the resection line 191 as shown in A of FIG. 14, the resection line 191 obstructs the view, and might hinder the surgical procedure.”, para. 0162, “display of images of the energetic treatment tool 20 and the forceps 21 to be used in the surgical procedure is given priority over display of a resection line, so that the operator can easily carry out the surgical procedure.”) in the at least one of the processed images (para. 0159, mid-surgery image 190), wherein the graphical overlay (para. 0159, “the resection line is the graphical overlay as seen in Fig. 14) is displayed when the surgical tool is no longer present (para. 0159-0160, when the forceps is not crossing the resection line, it is not altered or superimposed, para. 0030, “FIG. 12 is a diagram showing an example of a resection line in a case where the degeneration method is the burning method.” since there is no surgical tool present in the image, the resection line is not altered) and the one or more pixels of the spatially arranged image data representing the location of the potential malignancy are present (Fig. 12, shows graphical overlay where the affected area in an abdominal portion, Sachdev also teaches this in para. 0067, in particular, to reduce oversights, the polyp detection and localization module 206 also preferably visually bounds the abnormality with a rectangular bounding box 301 as seen in FIG. 3, bounding box is used to isolate the abnormality).
	Sachdev and Kashima are considered to be analogous to the claimed invention because they are in the same field of endoscopic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processing system as taught by Sachdev to incorporate the teachings of Kashima of at least one processor executing executable logic including at least one artificial neural network trained to identify visual representations of malignancies in an image and trained to detect a surgical tool in the image and detecting, that the surgical tool is present in at least one of the processed images, in response to the detecting, altering the graphical overlay from the at least one of the processed images to avoid hindering a view of the surgical tool in the at least one of the processed images, wherein the graphical overlay is displayed when the surgical tool is no longer present and the one or more pixels of the spatially arranged image data representing the location of the potential malignancy are present. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because not altering the graphical overlay will “obstructs the view, and might hinder the surgical procedure” (Kashima, para. 0159). “Display of images of the energetic treatment tool 20 and the forceps 21 to be used in the surgical procedure is given priority over display of a resection line, so that the operator can easily carry out the surgical procedure”. (Kashima, para. 0162)

Regarding claim 3, the combination of Sachdev in view of Kashima teaches the data processing system of claim 1 (Sachdev, Fig. 1 and Fig. 9), wherein the spatially arranged image data (Sachdev, Para 0023, video capture device captures an input endoscopy video stream received by the input video interface, a video is a plurality of a spatially arranged frames or images, Fig. 6, incoming procedure video frames) is received through a video capture card (Sachdev, Para 0051, FIG. 2, the EVFEP includes a high speed video capture and rendering driver (e.g., V4L, V4Windows) 201 to receive the video feed output from any endoscope system 101) that is communicatively coupled to an endoscopic processing unit (Sachdev, Para 0051, FIG. 2, endoscope system 101)  that comprises the imaging device (Sachdev, Para 0023, video capture device captures an input endoscopy video stream received by the input video interface).

Regarding claim 4, the combination of Sachdev in view of Kashima teaches the data processing system of claim 1 (Sachdev, Fig. 1 and Fig. 9), wherein the rendered plurality of processed images (Sachdev, Para 0064, for re-rendering and outputting the video over different video interfaces, the augmented/modified images are transferred by the visual augmentation application 205 to software drivers 201 via shared memory buffers 204) include at least one visual indicator (Sachdev, Fig. 3, the augmented frame has bounding box that indicates the abnormality or polyp, and annotations regarding the polyp attributes) that indicates the rendered plurality of processed images correspond to spatially arranged image data that has been processed (Sachdev, Para 0023, video augmentation module overlays a visual indicator of the type of the at least one possible abnormality in the detected region over a relevant portion of the augmented endoscopy video stream, Fig.3, the overlays or annotations indicates that the plurality of frames or images has been augmented or processed by the processor) by the at least one processor (Sachdev, GPU 111).

Regarding claim 5, the combination of Sachdev in view of Kashima teaches the data processing system of claim 1 (Sachdev, Fig. 1 and Fig. 9), wherein the operations further comprise causing the display unit (Sachdev, Para 0046, a first monitor 119 for display of augmented video) to display an indicator (Sachdev, Fig. 3, procedure metrics and markers 303) that indicates a potential malignancy has been identified in a previously displayed processed image (Fig. 3, The procedure metric information 303 is displayed on bottom left corner of the screen as seen in FIG. 3, it provides the number of polyps detected and removed, so it counts the polyp that was already identified in a previous displayed image) that did not include a graphical overlay isolating one or more image locations corresponding to that potential malignancy (Sachdev, Fig. 3, the only polyp that has a graphical overlay isolating it in Fig. 3 is the one that is currently detected, the polyps that was counted in the procedure metric information does not have a graphical overlay).  

Regarding claim 6, the combination of Sachdev in view of Kashima teaches the data processing system of claim 1 (Sachdev, Fig. 1 and Fig. 9), wherein at least one of the graphical overlays (Sachdev, Fig. 3) comprises a bounding box (Sachdev, Para 0067, visually bounds the abnormality with a rectangular bounding box 301 as seen in FIG. 3).

Regarding claim 7, the combination of Sachdev in view of Kashima teaches the data processing system of claim 1 (Sachdev, Fig. 1 and Fig. 9), wherein the potential malignancy includes a polyp (Sachdev, Fig. 3, polyp).  

Regarding claim 8, the combination of Sachdev in view of Kashima teaches the data processing system of claim 1 (Sachdev, Fig. 1 and Fig. 9), wherein the imaging device includes an endoscopic imaging device (Sachdev, Fig. 1, endoscopy system, Fig. 8, conventional endoscopy procedure, colonoscope 810).  

Regarding claim 10, Sachdev teaches a method (Sachdev, Para 0024, a method of augmenting an endoscopy video feed output from an endoscope system in accordance with another aspect of the invention comprises inputting an endoscopy video stream output by an endoscope system) for improving malignancy detection in individuals comprising: 
receiving, in real-time (Sachdev, Para 0051, real-time high-speed video capture and rendering), spatially arranged image data associated with a plurality of images from an imaging device (Sachdev, Para 0023, video capture device captures an input endoscopy video stream received by the input video interface, a video is a plurality of a spatially arranged frames or images, Fig. 6, incoming procedure video frames); 
generating a plurality of processed images (Sachdev, Para 0023, an abnormality identification module detects a type of the at least one possible abnormality detected by the detection module, and overlays a visual border around the detected region to generate an augmented endoscopy video stream, augmented endoscopy video stream corresponds to the plurality of processed images) by processing the spatially arranged image data  (Sachdev, Para 0023, video capture device captures an input endoscopy video stream received by the input video interface, a video is a plurality of a spatially arranged frames or images, Fig. 6, incoming procedure video frames) through one or more data structures storing one or more portions of executable logic included in the artificial neural network (Sachdev, Para 0054, the polyp detection and localization module 206 uses a single shot deep convolution neural network artificial intelligence object detection model 207 for detecting and localizing the polyps) to identify one or more pixels of the spatially arranged image data representing a location of a potential malignancy in an individual as the spatially arranged image data is received from the imaging device (Sachdev, Para 0053, visual augmentation application 205 operates at frame/image level and performs various forms of augmentation (polyp detection and localization), visual augmentation application 205 interfaces with a polyp detection and localization module 206 using pre-defined API(s) for frame/image by frame/image augmentation, Para 0054, The polyp detection and localization module 206 uses a single shot deep convolution neural network artificial intelligence object detection model 207 for detecting and localizing the polyps); 
causing, in real-time (Sachdev, Para 0039, invention overlays indicators on the output video feed of any type endoscopy system to reinforce/supplement the physician's viewpoint in real-time, to assist them in identifying features and making an ‘abnormality/no abnormality’ decision instantly while watching the video feed), a display unit (Sachdev, Para 0046, a first monitor 119 for display of augmented video) to render (Sachdev, Para 0064, for re-rendering and outputting the video over different video interfaces, the augmented/modified images are transferred by the visual augmentation application 205 to software drivers 201 via shared memory buffers 204) the plurality of processed images (Sachdev, Para 0023, an abnormality identification module detects a type of the at least one possible abnormality detected by the detection module, and overlays a visual border around the detected region to generate an augmented endoscopy video stream, augmented endoscopy video stream corresponds to the plurality of processed images), wherein: 
one or more processed images (Sachdev, Para 0023, an abnormality identification module detects a type of the at least one possible abnormality detected by the detection module, and overlays a visual border around the detected region to generate an augmented endoscopy video stream, augmented endoscopy video stream corresponds to the plurality of processed images) of the rendered plurality of processed images (Sachdev, Para 0064, for re-rendering and outputting the video over different video interfaces, the augmented/modified images are transferred by the visual augmentation application 205 to software drivers 201 via shared memory buffers 204) includes one or more graphical overlays (Sachdev, Fig. 3, Para 0039, invention overlays indicators on the output video feed of any type endoscopy system to reinforce/supplement the physician's viewpoint in real-time, to assist them in identifying features and making an ‘abnormality/no abnormality’ decision instantly while watching the video feed) generated by the at least one processor (Sachdev, GPU 111);
wherein each of the one or more graphical overlays isolates one or more image locations (Sachdev, Para 0067, in particular, to reduce oversights, the polyp detection and localization module 206 also preferably visually bounds the abnormality with a rectangular bounding box 301 as seen in FIG. 3, bounding box is used to isolate the abnormality); and 
wherein each of the one or more image locations represents at least one pixel representing a location of a potential malignancy in the individual (Sachdev, Para 0068, polyp attribute collection module 212 provides the size, location and morphology type of the polyp. the polyp attribute information 302 is displayed on top left corner area of the screen as seen in FIG. 3, Para 0067, in particular, to reduce oversights, the polyp detection and localization module 206 also preferably visually bounds the abnormality with a rectangular bounding box 301 as seen in FIG. 3).

Sachdev does not expressly disclose at least one processor executing executable logic including at least one artificial neural network trained to identify visual representations of malignancies in an image and trained to detect a surgical tool in the image and detecting, that the surgical tool is present in at least one of the processed images, in response to the detecting, altering the graphical overlay from the at least one of the processed images to avoid hindering a view of the surgical tool in the at least one of the processed images, wherein the graphical overlay is displayed when the surgical tool is no longer present and the one or more pixels of the spatially arranged image data representing the location of the potential malignancy are present.
	However, Kashima teaches at least one processor (para. 0043, “CCU 12 (image processing device”)) executing executable logic including at least one artificial neural network (para. 0069, “identification technique may be identification using threshold values, pattern matching, machine learning, or the like.”) trained to identify visual representations of malignancies in an image (para. 0044, “the CCU 12 also detects a degenerated region that is a region of tissue degeneration in the mid-surgery image”) and trained to detect a surgical tool in the image (para. 0159-0160, Kashima explains that when the forceps is detected to cross the resection line, the resection line is not drawn on the image of the forceps in the mid-surgery image, para. 0161, “the CCU 12 or the CCU 160 recognizes images of the energetic treatment tool 20 and the forceps 21 from a mid-surgery image output from the development memory 73, or performs color identification using the color information about the energetic treatment tool 20 and the forceps 21, for example. In this manner, the CCU 12 or the CCU 160 detects the energetic treatment tool 20 and the forceps 21 in a mid-surgery image. It should be noted that the CCU 160 may be designed to detect the energetic treatment tool 20 and the forceps 21 in a mid-surgery image in accordance with a parallax image.”) and detecting, that the surgical tool is present (para. 0159-0160, Kashima explains that when the forceps is detected to cross the resection line, the resection line is not drawn on the image of the forceps in the mid-surgery image) in at least one of the processed images (para. 0159, mid-surgery image 190), in response to the detecting (para. 0159-0160, Kashima explains that when the forceps is detected to cross the resection line, the resection line is not drawn on the image of the forceps in the mid-surgery image), altering the graphical overlay (para. 0160, “the output memory 80 may not write a resection line image over the images of the energetic treatment tool 20 and the forceps 21 in the mid-surgery image. In that case, the resection line 191 is not drawn on the image of the forceps 21 in the mid-surgery image 190, as shown in B of FIG. 14.”, the resection line is the graphical overlay as seen in Fig. 14, when the forceps is detected to cross the line, the resection line is altered to not be drawn over the forceps or surgical tool) from the at least one of the processed images (para. 0159, mid-surgery image 190) to avoid hindering a view of the surgical tool (para. 0159, “As a result, if the forceps 21 cross the resection line 191 as shown in A of FIG. 14, the resection line 191 obstructs the view, and might hinder the surgical procedure.”, para. 0162, “display of images of the energetic treatment tool 20 and the forceps 21 to be used in the surgical procedure is given priority over display of a resection line, so that the operator can easily carry out the surgical procedure.”) in the at least one of the processed images (para. 0159, mid-surgery image 190), wherein the graphical overlay (para. 0159, “the resection line is the graphical overlay as seen in Fig. 14) is displayed when the surgical tool is no longer present (para. 0159-0160, when the forceps is not crossing the resection line, it is not altered or superimposed, para. 0030, “FIG. 12 is a diagram showing an example of a resection line in a case where the degeneration method is the burning method.” since there is no surgical tool present in the image, the resection line is not altered) and the one or more pixels of the spatially arranged image data representing the location of the potential malignancy are present (Fig. 12, shows graphical overlay where the affected area in an abdominal portion, Sachdev also teaches this in para. 0067, in particular, to reduce oversights, the polyp detection and localization module 206 also preferably visually bounds the abnormality with a rectangular bounding box 301 as seen in FIG. 3, bounding box is used to isolate the abnormality).
	Sachdev and Kashima are considered to be analogous to the claimed invention because they are in the same field of endoscopic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Sachdev to incorporate the teachings of Kashima of at least one processor executing executable logic including at least one artificial neural network trained to identify visual representations of malignancies in an image and trained to detect a surgical tool in the image and detecting, that the surgical tool is present in at least one of the processed images, in response to the detecting, altering the graphical overlay from the at least one of the processed images to avoid hindering a view of the surgical tool in the at least one of the processed images, wherein the graphical overlay is displayed when the surgical tool is no longer present and the one or more pixels of the spatially arranged image data representing the location of the potential malignancy are present. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because not altering the graphical overlay will “obstructs the view, and might hinder the surgical procedure” (Kashima, para. 0159). “Display of images of the energetic treatment tool 20 and the forceps 21 to be used in the surgical procedure is given priority over display of a resection line, so that the operator can easily carry out the surgical procedure”. (Kashima, para. 0162)

Regarding claim 12, the combination of Sachdev in view of Kashima teaches the method of claim 10 (Sachdev, Para 0024, a method of augmenting an endoscopy video feed output from an endoscope system in accordance with another aspect of the invention comprises inputting an endoscopy video stream output by an endoscope system), wherein the method is performed during a colonoscopy (Sachdev, FIG. 3 shows an exemplary visual augmentation of a colonoscopy video with automated polyp detection and augmented reality overlay detail, in accordance with the principles of the present invention).

Regarding claim 13, the combination of Sachdev in view of Kashima teaches the method of claim 10 (Sachdev, Para 0024, a method of augmenting an endoscopy video feed output from an endoscope system in accordance with another aspect of the invention comprises inputting an endoscopy video stream output by an endoscope system), wherein the imaging device includes an endoscopic imaging device (Sachdev, Fig. 1, endoscopy system, Fig. 8, conventional endoscopy procedure, colonoscope 810).

Regarding claim 15, the combination of Sachdev in view of Kashima teaches the method of claim 10 (Sachdev, Para 0024, a method of augmenting an endoscopy video feed output from an endoscope system in accordance with another aspect of the invention comprises inputting an endoscopy video stream output by an endoscope system), wherein the spatially arranged image data is received through a video capture card (Sachdev, Para 0051, FIG. 2, the EVFEP includes a high speed video capture and rendering driver (e.g., V4L, V4Windows) 201 to receive the video feed output from any endoscope system 101) that is communicatively coupled to an endoscopic processing unit (Sachdev, Para 0051, FIG. 2, endoscope system 101) that comprises the imaging device (Sachdev, Para 0023, video capture device captures an input endoscopy video stream received by the input video interface).

Regarding claim 16, the combination of Sachdev in view of Kashima teaches the method of claim 10 (Sachdev, Para 0024, a method of augmenting an endoscopy video feed output from an endoscope system in accordance with another aspect of the invention comprises inputting an endoscopy video stream output by an endoscope system), wherein the rendered plurality of processed images (Sachdev, Para 0064, for re-rendering and outputting the video over different video interfaces, the augmented/modified images are transferred by the visual augmentation application 205 to software drivers 201 via shared memory buffers 204) include at least one visual indicator (Sachdev, Fig. 3, the augmented frame has bounding box that indicates the abnormality or polyp, and annotations regarding the polyp attributes) that indicates the rendered plurality of processed images correspond to spatially arranged image data that has been processed (Sachdev, Para 0023, video augmentation module overlays a visual indicator of the type of the at least one possible abnormality in the detected region over a relevant portion of the augmented endoscopy video stream, Fig.3, the overlays indicates that the plurality of frames or images has been augmented or processed by the processor) by the at least one processor (Sachdev, GPU 111).  

Regarding claim 18, Sachdev teaches a system (Sachdev, Fig. 2), comprising: 
a video capture card (Sachdev, Para 0051, FIG. 2, the EVFEP includes a high speed video capture and rendering driver (e.g., V4L, V4Windows) 201 to receive the video feed output from any endoscope system 101) configured to receive, from an endoscopic processing unit (Sachdev, Para 0051, FIG. 2, endoscope system 101), spatially arranged image data (Sachdev, Para 0023, video capture device captures an input endoscopy video stream received by the input video interface, a video is a plurality of a spatially arranged frames or images, Fig. 6, incoming procedure video frames) captured by an endoscopic imaging device (Sachdev, Para 0023, video capture device captures an input endoscopy video stream received by the input video interface) of the endoscopic processing unit (Sachdev, GPU 111); 
a data processing system (Sachdev, Fig. 1 and Fig. 9) comprising: 
a display unit (Sachdev, Para 0046, a first monitor 119 for display of augmented video); 
a computer-readable memory comprising computer-executable instructions (Sachdev, Para 0047, memory 113); and 
at least one processor (Sachdev, GPU 111) executing executable logic including at least one artificial neural network (Sachdev, Para 0054, the polyp detection and localization module 206 uses a single shot deep convolution neural network artificial intelligence object detection model 207 for detecting and localizing the polyps) trained to identify visual representations of malignancies in an image (Sachdev, Para 0054, object detection model 207 for detecting and localizing the polyps), wherein when the at least one processor (Sachdev, GPU 111) is executing the computer-executable instructions, the at least one processor (Sachdev, GPU 111) carries out operations comprising: 
receiving, (Sachdev, Para 0051, real-time high-speed video capture and rendering), spatially arranged image data associated with a plurality of images from an imaging device (Sachdev, Para 0023, video capture device captures an input endoscopy video stream received by the input video interface, a video is a plurality of a spatially arranged frames or images, Fig. 6, incoming procedure video frames); 
generating a plurality of processed images (Sachdev, Para 0023, an abnormality identification module detects a type of the at least one possible abnormality detected by the detection module, and overlays a visual border around the detected region to generate an augmented endoscopy video stream, augmented endoscopy video stream corresponds to the plurality of processed images) by processing the spatially arranged image data  (Sachdev, Para 0023, video capture device captures an input endoscopy video stream received by the input video interface, a video is a plurality of a spatially arranged frames or images, Fig. 6, incoming procedure video frames) through one or more data structures storing one or more portions of executable logic included in the artificial neural network (Sachdev, Para 0054, the polyp detection and localization module 206 uses a single shot deep convolution neural network artificial intelligence object detection model 207 for detecting and localizing the polyps) to identify one or more pixels of the spatially arranged image data representing a location of a potential malignancy in an individual as the spatially arranged image data is received from the imaging device (Sachdev, Para 0053, visual augmentation application 205 operates at frame/image level and performs various forms of augmentation (polyp detection and localization), visual augmentation application 205 interfaces with a polyp detection and localization module 206 using pre-defined API(s) for frame/image by frame/image augmentation, Para 0054, The polyp detection and localization module 206 uses a single shot deep convolution neural network artificial intelligence object detection model 207 for detecting and localizing the polyps); 
causing, in real-time (Sachdev, Para 0039, invention overlays indicators on the output video feed of any type endoscopy system to reinforce/supplement the physician's viewpoint in real-time, to assist them in identifying features and making an ‘abnormality/no abnormality’ decision instantly while watching the video feed), a display unit (Sachdev, Para 0046, a first monitor 119 for display of augmented video) to render (Sachdev, Para 0064, for re-rendering and outputting the video over different video interfaces, the augmented/modified images are transferred by the visual augmentation application 205 to software drivers 201 via shared memory buffers 204) the plurality of processed images (Sachdev, Para 0023, an abnormality identification module detects a type of the at least one possible abnormality detected by the detection module, and overlays a visual border around the detected region to generate an augmented endoscopy video stream, augmented endoscopy video stream corresponds to the plurality of processed images), wherein: 
one or more processed images (Sachdev, Para 0023, an abnormality identification module detects a type of the at least one possible abnormality detected by the detection module, and overlays a visual border around the detected region to generate an augmented endoscopy video stream, augmented endoscopy video stream corresponds to the plurality of processed images) of the rendered plurality of processed images (Sachdev, Para 0064, for re-rendering and outputting the video over different video interfaces, the augmented/modified images are transferred by the visual augmentation application 205 to software drivers 201 via shared memory buffers 204) includes one or more graphical overlays (Sachdev, Fig. 3, Para 0039, invention overlays indicators on the output video feed of any type endoscopy system to reinforce/supplement the physician's viewpoint in real-time, to assist them in identifying features and making an ‘abnormality/no abnormality’ decision instantly while watching the video feed) generated by the at least one processor (Sachdev, GPU 111);
wherein each of the one or more graphical overlays isolates one or more image locations (Sachdev, Para 0067, in particular, to reduce oversights, the polyp detection and localization module 206 also preferably visually bounds the abnormality with a rectangular bounding box 301 as seen in FIG. 3, bounding box is used to isolate the abnormality); and 
wherein each of the one or more image locations represents at least one pixel representing a location of a potential malignancy in the individual (Sachdev, Para 0068, polyp attribute collection module 212 provides the size, location and morphology type of the polyp. the polyp attribute information 302 is displayed on top left corner area of the screen as seen in FIG. 3, Para 0067, in particular, to reduce oversights, the polyp detection and localization module 206 also preferably visually bounds the abnormality with a rectangular bounding box 301 as seen in FIG. 3).

Sachdev does not expressly disclose at least one processor executing executable logic including at least one artificial neural network trained to identify visual representations of malignancies in an image and trained to detect a surgical tool in the image and detecting, that the surgical tool is present in at least one of the processed images, in response to the detecting, altering the graphical overlay from the at least one of the processed images to avoid hindering a view of the surgical tool in the at least one of the processed images, wherein the graphical overlay is displayed when the surgical tool is no longer present and the one or more pixels of the spatially arranged image data representing the location of the potential malignancy are present.
	However, Kashima teaches at least one processor (para. 0043, “CCU 12 (image processing device”)) executing executable logic including at least one artificial neural network (para. 0069, “identification technique may be identification using threshold values, pattern matching, machine learning, or the like.”) trained to identify visual representations of malignancies in an image (para. 0044, “the CCU 12 also detects a degenerated region that is a region of tissue degeneration in the mid-surgery image”) and trained to detect a surgical tool in the image (para. 0159-0160, Kashima explains that when the forceps is detected to cross the resection line, the resection line is not drawn on the image of the forceps in the mid-surgery image, para. 0161, “the CCU 12 or the CCU 160 recognizes images of the energetic treatment tool 20 and the forceps 21 from a mid-surgery image output from the development memory 73, or performs color identification using the color information about the energetic treatment tool 20 and the forceps 21, for example. In this manner, the CCU 12 or the CCU 160 detects the energetic treatment tool 20 and the forceps 21 in a mid-surgery image. It should be noted that the CCU 160 may be designed to detect the energetic treatment tool 20 and the forceps 21 in a mid-surgery image in accordance with a parallax image.”) and detecting, that the surgical tool is present (para. 0159-0160, Kashima explains that when the forceps is detected to cross the resection line, the resection line is not drawn on the image of the forceps in the mid-surgery image) in at least one of the processed images (para. 0159, mid-surgery image 190), in response to the detecting (para. 0159-0160, Kashima explains that when the forceps is detected to cross the resection line, the resection line is not drawn on the image of the forceps in the mid-surgery image), altering the graphical overlay (para. 0160, “the output memory 80 may not write a resection line image over the images of the energetic treatment tool 20 and the forceps 21 in the mid-surgery image. In that case, the resection line 191 is not drawn on the image of the forceps 21 in the mid-surgery image 190, as shown in B of FIG. 14.”, the resection line is the graphical overlay as seen in Fig. 14, when the forceps is detected to cross the line, the resection line is altered to not be drawn over the forceps or surgical tool) from the at least one of the processed images (para. 0159, mid-surgery image 190) to avoid hindering a view of the surgical tool (para. 0159, “As a result, if the forceps 21 cross the resection line 191 as shown in A of FIG. 14, the resection line 191 obstructs the view, and might hinder the surgical procedure.”, para. 0162, “display of images of the energetic treatment tool 20 and the forceps 21 to be used in the surgical procedure is given priority over display of a resection line, so that the operator can easily carry out the surgical procedure.”) in the at least one of the processed images (para. 0159, mid-surgery image 190), wherein the graphical overlay (para. 0159, “the resection line is the graphical overlay as seen in Fig. 14) is displayed when the surgical tool is no longer present (para. 0159-0160, when the forceps is not crossing the resection line, it is not altered or superimposed, para. 0030, “FIG. 12 is a diagram showing an example of a resection line in a case where the degeneration method is the burning method.” since there is no surgical tool present in the image, the resection line is not altered) and the one or more pixels of the spatially arranged image data representing the location of the potential malignancy are present (Fig. 12, shows graphical overlay where the affected area in an abdominal portion, Sachdev also teaches this in para. 0067, in particular, to reduce oversights, the polyp detection and localization module 206 also preferably visually bounds the abnormality with a rectangular bounding box 301 as seen in FIG. 3, bounding box is used to isolate the abnormality).
	Sachdev and Kashima are considered to be analogous to the claimed invention because they are in the same field of endoscopic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Sachdev to incorporate the teachings of Kashima of at least one processor executing executable logic including at least one artificial neural network trained to identify visual representations of malignancies in an image and trained to detect a surgical tool in the image and detecting, that the surgical tool is present in at least one of the processed images, in response to the detecting, altering the graphical overlay from the at least one of the processed images to avoid hindering a view of the surgical tool in the at least one of the processed images, wherein the graphical overlay is displayed when the surgical tool is no longer present and the one or more pixels of the spatially arranged image data representing the location of the potential malignancy are present. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because not altering the graphical overlay will “obstructs the view, and might hinder the surgical procedure” (Kashima, para. 0159). “Display of images of the energetic treatment tool 20 and the forceps 21 to be used in the surgical procedure is given priority over display of a resection line, so that the operator can easily carry out the surgical procedure”. (Kashima, para. 0162)

Regarding claim 20, the combination of Sachdev in view of Kashima teaches the system of claim 18 (Sachdev, Fig. 2), wherein the rendered plurality of processed images (Sachdev, Para 0064, for re-rendering and outputting the video over different video interfaces, the augmented/modified images are transferred by the visual augmentation application 205 to software drivers 201 via shared memory buffers 204) include at least one visual indicator (Sachdev, Fig. 3, the augmented frame has bounding box that indicates the abnormality or polyp, and annotations regarding the polyp attributes) that indicates the rendered plurality of processed images correspond to spatially arranged image data that has been processed (Sachdev, Para 0023, video augmentation module overlays a visual indicator of the type of the at least one possible abnormality in the detected region over a relevant portion of the augmented endoscopy video stream, Fig.3, the overlays or annotations indicates that the plurality of frames or images has been augmented or processed by the processor) by the at least one processor (Sachdev, GPU 111).

Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev in view of Kashima and in further view of Klare et al. "Automated polyp detection in the colorectum: a prospective study (with videos)", hereinafter Klare.

Regarding claim 2, the combination of Sachdev in view of Kashima teaches the data processing system of claim 1 (Sachdev, Fig. 1 and Fig. 9).

The combination of Sachdev in view of Kashima does not expressly disclose wherein an amount of time between receiving the spatially arranged image data and causing the display unit to display the plurality of processed images is less than 60 milliseconds.  
	However, Klare teaches wherein an amount of time between receiving the spatially arranged image data and causing the display unit to display the plurality of processed images (Klare, Fig. 1, the display unit display a processed image with an annotation for the detected polyp, the second monitor was placed right beside the first one and showed the same video signal including real-time automated polyp detection software APDS) is less than 60 milliseconds (Klare, Automated polyp detection software, the APDS marks the respective region of interest with small green rings that pop up on an additional HD video monitor with very short delay of 50 msec).
Klare is considered to be analogous to the claimed invention because they are in the same field of endoscopic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processing system as taught by the combination of Sachdev in view of Kashima to incorporate the teachings of Klare wherein an amount of time between receiving the spatially arranged image data and causing the display unit to display the plurality of processed images is less than 60 milliseconds. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve and highlight potential polypoid structures during real time colonoscopy procedures and with the very short delay, the endoscopists are encouraged to draw special attention to the respective area and to check whether markings actually correspond to polyps (Klare, Automated polyp detection software).

Regarding claim 14, the combination of Sachdev in view of Kashima teaches the method of claim 10 (Sachdev, Para 0024, a method of augmenting an endoscopy video feed output from an endoscope system in accordance with another aspect of the invention comprises inputting an endoscopy video stream output by an endoscope system).

The combination of Sachdev in view of Kashima does not expressly disclose wherein an amount of time between receiving the spatially arranged image data and causing the display unit to display the plurality of processed images is less than 60 milliseconds.  
	However, Klare teaches wherein an amount of time between receiving the spatially arranged image data and causing the display unit to display the plurality of processed images (Klare, Fig. 1, the display unit display a processed image with an annotation for the detected polyp, the second monitor was placed right beside the first one and showed the same video signal including real-time automated polyp detection software APDS) is less than 60 milliseconds (Klare, Automated polyp detection software, the APDS marks the respective region of interest with small green rings that pop up on an additional HD video monitor with very short delay of 50 msec).
Klare is considered to be analogous to the claimed invention because they are in the same field of endoscopic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Sachdev in view of Kashima to incorporate the teachings of Klare wherein an amount of time between receiving the spatially arranged image data and causing the display unit to display the plurality of processed images is less than 60 milliseconds. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve and highlight potential polypoid structures during real time colonoscopy procedures and with the very short delay, the endoscopists are encouraged to draw special attention to the respective area and to check whether markings actually correspond to polyps (Klare, Automated polyp detection software).

Claim 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev in view of Kashima and in further view of Zur et al. (US 20180253839 A1), hereinafter Zur.

Regarding claim 9, the combination of Sachdev in view of Kashima teaches the data processing system of claim 1 (Sachdev, Fig. 1 and Fig. 9).

The combination of Sachdev in view of Kashima does not expressly disclose wherein the at least one processor is further configured to be communicatively coupled to a cloud-computing environment and to transmit the spatially arranged image data to the cloud-computing environment.
	However, Zur teaches wherein the at least one processor (Zur, Para 003, system comprises at least one processor) is further configured to be communicatively coupled to a cloud-computing environment and to transmit the spatially arranged image data to the cloud-computing environment (Zur, Para 0160, some embodiments comprise a software that can be run on any laptop, desktop, tablet, or mobile computerized device which gets video online from the video output of the colonoscopy device, Para 0173, present invention can be configured to work in a network environment including a computer that is in communication, via a communications network, with one or more devices, the computer may communicate with the devices directly or indirectly, via a wired or wireless medium such as the Internet which is a cloud-computing environment).
Zur is considered to be analogous to the claimed invention because it is in the same field of endoscopic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processing system as taught by combination of Sachdev in view of Kashima to incorporate the teachings of Zur wherein the at least one processor is further configured to be communicatively coupled to a cloud-computing environment and to transmit the spatially arranged image data to the cloud-computing environment. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it can back up the software with a server with high computation capability (Zur, Para 0160).

Regarding claim 11, the combination of Sachdev in view of Kashima teaches the method of claim 10 (Sachdev, Para 0024, a method of augmenting an endoscopy video feed output from an endoscope system in accordance with another aspect of the invention comprises inputting an endoscopy video stream output by an endoscope system).

The combination of Sachdev in view of Kashima does not expressly disclose sending at least a portion of the spatially arranged image data to a cloud-computing environment.
.
	However, Zur teaches sending at least a portion of the spatially arranged image data to a cloud-computing environment (Zur, Para 0160, some embodiments comprise a software that can be run on any laptop, desktop, tablet, or mobile computerized device which gets video online from the video output of the colonoscopy device, Para 0173, present invention can be configured to work in a network environment including a computer that is in communication, via a communications network, with one or more devices, the computer may communicate with the devices directly or indirectly, via a wired or wireless medium such as the Internet which is a cloud-computing environment).
Zur is considered to be analogous to the claimed invention because it is in the same field of endoscopic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processing system as taught by combination of Sachdev in view of Kashima to incorporate the teachings of Zur wherein the at least one processor is further configured to be communicatively coupled to a cloud-computing environment and to transmit the spatially arranged image data to the cloud-computing environment. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it can back up the software with a server with high computation capability (Zur, Para 0160).

Regarding claim 19, the combination of Sachdev in view of Kashima teaches the system of claim 18 (Sachdev, Fig. 2).

The combination of Sachdev in view of Kashima does not expressly disclose wherein the at least one processor is further configured to be communicatively coupled to a cloud-computing environment and to transmit the spatially arranged image data to the cloud-computing environment.
	However, Zur teaches wherein the at least one processor (Zur, Para 003, system comprises at least one processor) is further configured to be communicatively coupled to a cloud-computing environment and to transmit the spatially arranged image data to the cloud-computing environment (Zur, Para 0160, some embodiments comprise a software that can be run on any laptop, desktop, tablet, or mobile computerized device which gets video online from the video output of the colonoscopy device, Para 0173, present invention can be configured to work in a network environment including a computer that is in communication, via a communications network, with one or more devices, the computer may communicate with the devices directly or indirectly, via a wired or wireless medium such as the Internet which is a cloud-computing environment).
Zur is considered to be analogous to the claimed invention because it is in the same field of endoscopic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by the combination of Sachdev in view of Kashima to incorporate the teachings of Zur wherein the at least one processor is further configured to be communicatively coupled to a cloud-computing environment and to transmit the spatially arranged image data to the cloud-computing environment. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it can back up the software with a server with high computation capability (Zur, Para 0160).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdev in view of Kashima and in further view of Kubota et al. (US 20210274999 A1), hereinafter Kubota.

Regarding claim 17, the combination of Sachdev in view of Kashima teaches the method of claim 10 (Sachdev, Para 0024, a method of augmenting an endoscopy video feed output from an endoscope system in accordance with another aspect of the invention comprises inputting an endoscopy video stream output by an endoscope system), further comprising causing the display unit (Sachdev, Para 0046, a first monitor 119 for display of augmented video) to display an indicator (Sachdev, Fig. 3, procedure metrics and markers 303) that indicates a potential malignancy has been identified in a previously displayed processed image (Sachdev, Fig. 3, The procedure metric information 303 is displayed on bottom left corner of the screen as seen in FIG. 3, it provides the number of polyps detected and removed, so it counts the polyp that was already identified in a previous displayed image).

The combination of Sachdev in view of Kashima does not expressly disclose causing the display unit to display an indicator that indicates a potential malignancy has been identified in a previously displayed processed image when an amount of time that a graphical overlay isolating one or more image locations corresponding to that potential malignancy did not satisfy a threshold amount of time.  
	However, Kubota teaches causing the display unit (Kubota, Fig. 1, monitor 5) to display an indicator that indicates a potential malignancy has been identified in a previously displayed processed image when an amount of time that a graphical overlay isolating one or more image locations corresponding to that potential malignancy did not satisfy a threshold amount of time (Kubota, Para 0113, displays a marker image G2 with the previously detected lesion marked with a bounding box as seen in Fig. 9, display of the marker image is started at a timing at which the elapsed time period since the lesion area has been detected, exceeds the threshold which means it does not satisfy the threshold amount of time and the oversight risk becomes high).
Kubota is considered to be analogous to the claimed invention because they are in the same field of endoscopic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Sachdev in view of Kashima to incorporate the teachings of Kubota of causing the display unit to display an indicator that indicates a potential malignancy has been identified in a previously displayed processed image when an amount of time that a graphical overlay isolating one or more image locations corresponding to that potential malignancy did not satisfy a threshold amount of time. The motivation for the proposed modification would have been to prevent the lesion area from being overlooked (Kubota, Para 0136).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663